DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas McGurk on 2/4/21.

The application has been amended as follows: 
	Claim 14, line 1, before “dead-end” insert -- a plurality of --; and
	Claim 14, line 11, after “line” insert -- of the plurality of dead-end utility lines --; and
 	Claim 14, line 12, change “a” [1st occurrence] to -- the --; and
	Claim 14, line 12, change “a” [2nd occurrence] to -- the --; and
 	Claim 20, line 1, before “dead-end” insert -- a plurality of --; and
	Claim 20, line 9, after “line” insert -- of the plurality of dead-end utility lines --; and
 	Claim 20, line 9, change “a” to -- the --; and
	Claim 20, line 10, change “a” to -- the --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: note amendment (1/29/21) and the examiner’s amendment - wherein the mounting bracket with the claimed form/components and function is mounted to a utility pole supporting a plurality of utility lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MONICA E MILLNER/Primary Examiner, Art Unit 3632